Citation Nr: 1341639	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and generalized anxiety disorder, evaluated as 50 percent disabling prior to May 18, 2010, and evaluated as 70 percent disabling from May 18, 2010, to the present.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
On his June 2010 VA Form 9, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge with respect to his claim.  The claims file reflects that the Veteran was scheduled for the requested hearing at the RO in May 2012.  However, the Veteran failed to appear for the scheduled hearing.  The Veteran has not provided good cause for his failure to appear nor has he requested a new hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

A June 2010 statement of the case notes that the disability rating for the Veteran's service-connected PTSD was increased by the RO from 50 percent to 70 percent disabling, effective May 18, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.

This case was previously before the Board in December 2012.  The Board remanded the claim in order to obtain outstanding VA treatment records from the VA Medical Center as well as Social Security Administration (SSA) records.  Those records having been obtained, this claim is once again before the Board.  

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated August 2012, which were reviewed in the March 2013 supplemental statement of the case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has been previously adjudicated by the RO in a December 2010 rating decision and granted accordingly.  As such, no further discussion of this issue shall ensue.

FINDINGS OF FACT

1.  Prior to March 30, 2010, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances in mood, depression, anxiety, irritability, difficulty sleeping, nightmares, and isolative behavior with impairment in short term memory.

2.  From March 30, 2010, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: panic attacks, difficulty in adapting to stressful circumstances (including work or a worklike setting), disturbances in mood, near-continuous depression and anxiety, irritability, difficulty sleeping, nightmares, and isolative behavior with impairment in short term memory.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2010, the criteria for an evaluation in excess of 50 percent for service-connected PTSD and generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From March 30, 2010 to May 17, 2010, the criteria for a 70 percent rating, but not higher, for service-connected PTSD and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).

3. From May 18, 2010, the criteria for an evaluation in excess of 70 percent for service-connected PTSD and generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was provided with appropriate VCAA notice in a March 2010 letter. The Veteran's claim was last readjudicated in a March 2013 supplemental statement of the case.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran's SSA records relating to his disability determination, based in part, on PTSD have been obtained and associated with the claims file.  VA provided the Veteran with examinations in August 2007, June 2009, and May 2010.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.   The Board also finds that there has been substantial compliance with the directives of the December 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, VA's duty to assist has been met. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2012).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD and generalized anxiety disorder for the period prior to May 18, 2010 is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran's service-connected PTSD for the period of May 18, 2010 to present is rated as 70 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100  percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Factual Background

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  To this effect, the Veteran has claimed that his condition, with onset since he returned from his last deployment to Iraq in 2006, has prevented him from working and caused him to rely solely on disability compensation for income.

A review of the Veteran's service treatment records reveals that he was treated for PTSD, anxiety, and depression during his last few months of service.  In January 2007, the Veteran was seen for complaints of sleep disturbance, anxiety, and irritability.  He was diagnosed with PTSD.  In February 2007, the Veteran was seen for complaints of anxiety, depression, and sleep disturbance.  It was noted that he was taking medication and that it was helping.  The Veteran was diagnosed with PTSD, anxiety, depression, and rule-out generalized anxiety disorder.  In March 2007, the Veteran indicated on a questionnaire that he had missed duty for more than three days as a result of anxiety.  The Veteran was seen for complaints of sleep disturbance, anxiety, irritability, and isolation.  It was noted that the Veteran's sleep and anxiety were improved with medication.  The examiner noted an unremarkable mood.  The Veteran's global assessment of function (GAF) score was 68.  The Veteran was diagnosed with anxiety not otherwise specified.

In August 2007, the Veteran was administered a VA examination.  It was noted that the Veteran claimed onset in August 2006.  He endorsed symptoms of anger, irritability, anxiety, nervousness, being easily distracted, and insomnia.  The Veteran stated that he first sought help in November 2006 and was prescribed medication.  The Veteran also reported that he had been working post-service and had a girlfriend, although he had a diminished social life and tended to isolate.  The examiner noted that the Veteran had an anxious mood and affect.  The Veteran also had an inability to focus and mild to moderate abnormal memory.  The examiner found that the Veteran had occasional difficulty with activities of daily living.  The Veteran was diagnosed with generalized anxiety disorder and given a GAF range of 60 to 65.

In an April 2009 statement, the Veteran endorsed symptoms of anxiety, depression, irritability, sleep disturbance, social problems, and memory problems.  He stated that these symptoms had been ongoing since January 2007.

In a May 2009 lay statement, the Veteran's spouse indicated that she had noticed him becoming increasingly hostile and upset since his last deployment.  She also noted that he had been having recurring sleep disturbance and always seemed tired.

In a May 2009 statement, the Veteran indicated that he believed his diagnosis of generalized anxiety disorder was incorrect and that he, instead, should be diagnosed with PTSD.  He also indicated that his symptoms were increasing.

The Veteran was administered an additional VA examination in June 2009.  The examiner noted that the Veteran was currently working, but not taking any medication.  The Veteran endorsed symptoms of anxiety, irritability, jumpiness, hyper-alertness, occasional intrusive thoughts, memory problems, and decreased socialization.  The examiner found that the Veteran had a neutral, serious mood and anxious thought content.  The Veteran's overall symptoms were mild to moderate and there was no impairment to activities of daily living.  The Veteran was diagnosed with PTSD and given a GAF score of 65.

In July 2009 the Veteran was seen at the VA Medical Center for complaints of hypervigilance, exaggerated startle response, insomnia, flashbacks, irritability, anxiety, and depression.  The examiner noted an anxious mood.  The Veteran was diagnosed with PTSD and given a GAF score of 60.  The Veteran was restarted on medication.  In October 2009, the Veteran was noted as having a mildly anxious mood and was prescribed new medications for anxiety and sleep.

In a March 30, 2010 VA Medical Center treatment note, it was indicated that the Veteran had complained of increased anxiety, panic attacks, anger, irritability, and social withdrawal.  He also indicated that he had been missing work more as a result of his increased symptoms.  The examiner found that his mood was anxious and dysphoric and that he was displaying signs of mild psycho-motor agitation and trembling.  The Veteran was diagnosed with PTSD and given a GAF score of 55.  The examiner recommended changing the Veteran's medication.  

In April 2010, the Veteran's mother provided a statement that she noticed changes in her son's behavior beginning in December 2005.  She noted she observed symptoms of anxiety, memory loss, isolation, and being "out of control."  She also stated that his symptoms had become worse in March 2010.

In an April 2010 statement from the Veteran's spouse, she indicated that the Veteran had been having problems with concentration and memory.  She also stated that he could not stay still and had a lot of anger.

In an April 2010 statement from the Veteran's employer, it was indicated that there had been a substantial decline in the Veteran's work performance since November 2009.

The Veteran was provided with an additional VA examination in May 2010.  At this examination, the examiner noted that the Veteran had last worked in April 2010, but was currently unemployed due to his PTSD and seeking SSA disability compensation.  The Veteran, however, indicated that he was attempting to take college courses.  The Veteran complained of symptoms of anxiety, panic attacks, depression, sleep disturbance, nightmares, and memory problems.  The examiner noted that the Veteran's symptoms were worse than one year ago.  The Veteran's mood was noted as being serious, tense, and frequent jiggling with anxious thought content.  The Veteran was diagnosed with PTSD, panic disorder with agoraphobia, and a depressive disorder and given a GAF score of 55.

From May 17, 2010 to May 21, 2010, the Veteran was hospitalized for his PTSD at the VA Medical Center.  On admission he was complaining of symptoms of panic attacks, homicidal ideation, auditory hallucinations, and visual hallucinations.  His admission GAF score was 30.  During the course of treatment, the Veteran's GAF score was as low as 20.  However, upon discharge, the Veteran was found to be stable with no homicidal ideation, auditory hallucinations, or visual hallucinations and given a GAF score of 60.  In June 2010, the Veteran was seen for a follow-up appointment and noted to have a euthymic mood.  He was diagnosed with PTSD and a psychosis disorder not otherwise specified.  The examiner recommended increasing the Veteran's medication.  

In September 2010, the Veteran was administered an examination by the SSA.  The examiner noted complaints of PTSD, anxiety, and depression.  It was noted that the Veteran's condition was treated with medication.  The examiner found that the Veteran was able to perform activities of daily living without assistance.  It was also found that the Veteran was able to get along with friends and neighbors, as well as with family.  The Veteran's mood was noted as mildly depressed.  The Veteran was diagnosed with PTSD and provided with a GAF score of 60.  The examiner's functional assessment found that the Veteran was able to understand, remember, and carry out simple one or two step job instructions as well as being able to do detailed and complex commands.  However, his ability to relate and interact with coworkers and the public as well the ability to maintain concentration and attention, persistence, and pace is moderately impaired.  The Veteran's ability to associate with day-to-day work activity, ability to accept instructions from supervisors, ability to maintain regular attendance, and ability to perform without extra supervision is not significantly limited.  The examiner did note that the Veteran would probably not do well in circumstances being in closed quarters with a lot of people.

In the Veteran's June 2011 SSA decision, that was in part granted based upon his PTSD, it was noted that the Veteran last worked in March 2010, and had been unemployed since that time.

 Analysis

The Board finds that the Veteran is not entitled to an evaluation prior to March 30, 2010 in excess of 50 percent.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores prior to March 30, 2010 were predominantly in the range of 60 to 68, with the scores trending closer to 60 towards the latter half of this time period.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Thus, the Veteran's GAF scores alone reflect PTSD/anxiety disorder that was of an overall mild to moderate nature.  These scores do not merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD/anxiety disorder, as a 70 percent rating requires a more severe impairment manifesting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms beginning shortly after returning from his last deployment in 2006 and difficulties at work and in social situations due to such symptoms.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's disturbances in mood, depression, anxiety, irritability, difficulty sleeping, nightmares, isolative behavior, and memory loss.  Further, as per the lay statements submitted by the Veteran's wife, mother, and employer, the Veteran had been experiencing increased difficulties at home, with family, and work over the past couple of years due to the progression of his service-connected PTSD symptoms.  The Veteran's overall mild to moderate symptoms were present throughout the period prior to March 2010.  

All of this evidence persuasively suggests that, during the time period prior to March 2010, the Veteran's service-connected PTSD/anxiety disorder was manifested by just occupational and social impairment with reduced reliability and productivity because his PTSD symptoms were mild to moderate and he was still able to maintain employment, albeit with decreasing reliability and productivity in the latter four months, and minimal socialization with family and friends.  Additionally, the Veteran's medical records from the time period in question contained consistent reports of symptoms of disturbances in mood, depression, anxiety, irritability, difficulty sleeping, nightmares, and isolative behavior with impairment in short term memory.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 50 percent rating for PTSD or similar to symptoms reflective of that degree of impairment.

The Board finds that the evidence supports granting a 70 percent rating, and no higher, earlier beginning March 30, 2010 for the Veteran's service-connected PTSD and generalized anxiety disorder.  

First, the Veteran's GAF scores must be assessed.  Here, the Veteran's GAF scores from March 30, 2010 to present were predominantly in the range of 55-60, with the isolated scores of 20 and 30 during the Veteran's May 2010 hospitalization.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)  Id.  Thus, the Veteran's GAF scores alone reflect PTSD that was of an overall moderate nature during this time period, with the exception of an isolated instance of considerable and serious impairment in May 2010.  Although these scores alone do not merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD, they do give an indication that the Veteran's condition had substantially worsened since March 2010 and, when coupled with the types of symptoms that the Veteran had begun to experience, show a greater overall disability picture reflective of occupational and social impairment with deficiencies in most areas.

As discussed above, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms worsening in treatment notes from March 2010 as well as indications that he was let go from his employment due to his PTSD and the effects it had on his job performance.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau, 492 F.3d 1372.  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's homicidal ideation, auditory and visual hallucinations, panic attacks, difficulty in adapting to stressful circumstances (including work or a worklike setting), disturbances in mood, near-continuous depression and anxiety, irritability, difficulty sleeping, nightmares, and social isolation with impairment in short term memory.  Further, although an isolated occurrence, the Veteran's four day hospitalization in May 2010 showed the severity to which the Veteran's symptoms could attain during the course of the worsening of his condition.

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by more than just occupational and social impairment with reduced reliability and productivity because his PTSD symptoms had become more severe and had a more significant effect on his occupation and relationships.   Rather, the Veteran's disability picture due to his service-connected PTSD reflected occupational and social impairment with deficiencies in most areas, such as work, in having to leave his employment, family relations, and mood.  Additionally, the Veteran's medical records from the time period in question began to contain consistent and recurring reports of panic attacks, a symptom that had not been reported prior to March 2010, as well as impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the fact that the Veteran's condition began to manifest in symptoms of homicidal ideation as well as auditory and visual hallucinations, although isolated and temporary, still evidenced the progression of the Veteran's psychiatric symptomology.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 70 percent rating for PTSD or are consistent with symptoms of that level of impairment.  The evidence also indicates that the Veteran's PTSD during this time period more closely approximates a 70 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 70 percent rating effective from March 30, 2010.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the Veteran's service-connected PTSD does not meet the criteria for a disability rating greater than 70 percent from March 30, 2010.  In order to warrant the next higher 100 percent rating, the evidence must show that he has total occupational and social impairment.  The evidence of record suggests that, during that time period, the Veteran was unable to work due to his PTSD.  However, treatment records from September 2010 still reflect that the Veteran was engaging in recreational activities, such as golf and weight lifting, and that he did not require assistance with activities of daily living.  Furthermore, as seen in his September 2010 SSA examination, the Veteran was still able to maintain relationships with friends, family, and neighbors, and that such relationships were fair to good.  As such, while the Veteran's condition did display evidence of total occupational impairment during the period in question, there is no indication that the Veteran was also totally socially impaired.  Moreover, the record does not show that the Veteran is in persistent danger of hurting others or that he has persistent delusions or hallucinations causing total social impairment.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 70 percent from March 30, 2010 for his service-connected PTSD.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with deficiencies in most areas or total occupational and social impairment) are not present during the applicable time periods.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of his PTSD symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  See also Fenderson v. West, 12 Vet. App. at 119.

      (CONTINUED ON NEXT PAGE)













ORDER

Entitlement to an evaluation in excess of 50 percent prior to March 30, 2010 for service-connected PTSD and generalized anxiety disorder is denied.

Entitlement to a 70 percent evaluation from March 30, 2010 to May 17, 2010 for service-connected PTSD and generalized anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent from May 18, 2010 for service-connected PTSD and generalized anxiety disorder is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


